UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELVIN GENAO,
                           Plaintiff,
                                                                     19-CV-3467 (LLS)
                    -against-
                                                                  ORDER OF DISMISSAL
LIRA APARTMENTS,
                           Defendant.


LOUIS L. STANTON, United States District Judge:

        Plaintiff, appearing pro se, styles this action as a criminal complaint against Defendant.

By order dated May 23, 2019, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. For the reasons set forth in this order, the Court

dismisses the action.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
                                        BACKGROUND

       Plaintiff brings a one-page complaint seeking to file criminal charges against Lira

Apartments, a residential building. The complaint states the following:

       STALKING 1ST DEG, AGGRAVATED HARASSMENT 1ST DEG, CYBER
       STALKING, MALICIOUS PERSECUTION 1ST DEG, SLANDER 1st deg,
       DEFEMATION OF CHARACTER, HERESY, COLLUSION, CRIMIMNAL
       THREATS 1ST DEG, ECONOMIC ESPIONAGE ACT, Act/theft of trade
       secrets/intellectual property crimes/Securities and Commodities
       Fraud/IDENTITY Theft, DOMESTIC TERRORISM, OBSTRUCTION OF
       JUSTICE 1ST DEG, ASSAULT 1ST DEG, NEGLIGENT HOMICIDE 1ST DEG,
       AMENDMENT V, VI, VIII, ZVI, ROME STATUITE, PURSUIT OF
       HAPPINESS.

(Compl. at 1.) Plaintiff refers the Court to his prior complaints against Valerie Martinez,

Christian Bonilla, Stephanie Martinez, and Andrew Martinez for the facts on which his claims

are based.1

       Beginning December 18, 2018, Plaintiff has filed at least 29 complaints in this Court,

most of which were styled as criminal complaints, arrest warrants, or civil cases in which he

attempts to prosecute criminal charges. On May 7, 2019, the Court ordered Plaintiff to show

cause why he should not be barred under 28 U.S.C. § 1651 from filing any further actions in this

Court IFP without first obtaining permission from this Court to file his complaint. See Genao v.

St. Paul’s Church, No. 19-CV-2704 (CM). Plaintiff submitted this complaint before the order to

show cause was issued.




       1
         Plaintiff has filed at least two complaints in which he named Valerie Martinez,
Christian Bonilla, Stephanie Martinez, or Andrew Martinez as defendants. See Genao v. Federal
Bureau Investigations NY, No. 18-CV-12287 (CM) (S.D.N.Y. Apr. 22, 2019); Genao v. Precinct
5, No. 18-CV-12037 (CM) (pending). Plaintiff asserted in the complaints that he is being stalked
by individuals from his old and present neighborhoods but that the FBI and police have failed to
act.


                                                 2
                                          DISCUSSION

       As Plaintiff has been repeatedly informed, he cannot initiate the arrest and prosecution of

any other individual in this Court because private citizens cannot prosecute criminal actions in

federal court. See Leeke v. Timmerman, 454 U.S. 83, 86-87 (1981) (prisoners lack standing to

seek the issuance of an arrest warrant); Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973) (“[A]

private citizen lacks a judicially cognizable interest in the prosecution or nonprosecution of

another.”). Plaintiff also cannot direct prosecuting attorneys to initiate a criminal proceeding

because prosecutors possess discretionary authority to bring criminal actions, and they are

“immune from control or interference by citizen or court.” Conn. Action Now, Inc. v. Roberts

Plating Co., 457 F.2d 81, 87 (2d Cir. 1972). Accordingly, the Court dismisses the action for

failure to state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk of Court is further instructed to

terminate all other pending matters.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


                                                  3
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   May 29, 2019
          New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.




                                               4
